Order entered November 24, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00353-CV

               MRC PERMIAN COMPANY AND JOE FORAN, Appellants

                                               V.

   THREE RIVERS OPERATING COMPANY AND THREE RIVERS ACQUISITION
                           LLC, Appellees

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-12637-A

                                           ORDER
       We GRANT appellants’ November 20, 2014 unopposed motion for extension of time to

file reply brief and ORDER the brief be filed no later than January 2, 2015.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE